                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

PERMANENT GENERAL
ASSURANCE CORPORATION                                                              PLAINTIFF

v.                                  No. 2:18-cv-02169

BRANDON POWELL, et al.                                                         DEFENDANTS

                                        JUDGMENT

       Pursuant to the order entered in this case on this date, IT IS ORDERED AND ADJUDGED

that there is no duty to defend or provide coverage under Permanent General Assurance

Corporation’s (“PGAC”) policy number AR3546043 issued to Dakota Britt, in connection with

the August 31, 2017 accident. PGAC has no duty to defend or provide coverage to Brandon

Powell, Jessica McClure, and Dakota Britt or the claims alleged by Mina Anderle and C.A. arising

out of the accident.

       IT IS SO ADJUDGED this 25 day of September, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
